DISSENTING OPINION
Mollison, Judge:
Having considered the opinion and decision of the Court of Customs and Patent Appeals in the above cause, the judgment and mandate thereof, and the record in the cause, including appellant’s exhibit 6, I am of the opinion that the proper procedure to be followed at this stage of the proceedings would be to set the cause down for argument upon the foregoing for the purpose of determining the mode of compliance with said judgment and mandate. I therefore dissent from the entry of the order of the majority.